In Prohibition. On motion to dismiss, motion of Ohio Attorney General for leave to intervene as respondent, and answer of intervening respondent. Motion to intervene granted. Alternative writ granted, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present within 20 days; relator shall file his brief within 10 days of the filing of the evidence; respondents shall file their brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within 7 days after the filing of respondents’ brief.
Moyer, C.J., Resnick and O’Connor, JJ., would grant the motion to intervene and the motion to dismiss.